IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2009
                                     No. 09-50150
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GERARDO GONZALEZ-GUTIERREZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:08-CR-209-1


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Gerardo Gonzalez-Gutierrez (Gonzalez) pleaded guilty to one count of
illegally reentering the United States after previously being deported. His total
offense level included a 16-level increase for being deported after smuggling
aliens into the United States, U.S.S.G. § 2L1.2(b)(1)(A)(vii). The district court
sentenced him to a prison term of 37 months, at the bottom of the applicable
guidelines range.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-50150

      Gonzalez appeals his sentence. We presume that the within-guidelines
sentence is reasonable. United States v. Mondragon-Santiago, 564 F.3d 357, 360
(5th Cir.), cert. denied, 130 S. Ct. 192 (2009); see also Rita v. United States, 551
U.S. 338, 352-56 (2007). Furthermore, because Gonzalez did not object in the
district court to the reasonableness of the sentence, our review is for plain error.
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      Gonzalez contends that his sentence is unreasonably high and overstates
the seriousness of his conviction because the illegal-reentry Guideline that
enhanced his offense level by 16 levels for his prior alien-smuggling conviction
lacks an empirical basis and increased the guidelines sentence too much given
that his prior conviction was for a non-violent offense. A sentence within the
guidelines range calculated based on the illegal-reentry Guideline, § 2L1.2,
though, is presumed reasonable on appeal. See United States v. Duarte, 569 F.3d
528, 530-31 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009); Mondragon-Santiago,
564 F.3d at 366-67. Furthermore, the district court disagreed with Gonzalez’s
characterization of his crimes, determining that the smuggling and illegal-
reentry convictions were serious, and we defer to this conclusion because the
district court is in the best position to assess the facts. See Gall v. United States,
552 U.S. 38, 51-52 (2007); United States v. Campos-Maldonado, 531 F.3d 337,
339 (5th Cir.), cert. denied, 129 S. Ct. 328 (2008).
      Gonzalez also faults the within-guidelines sentence because, he contends,
it fails to account for his motive for reentering the United States—to find
work—and is greater than necessary to deter him from committing crimes in the
future. The district court considered the contention that Gonzalez’s economic
motivations warranted a lower sentence, but rejected it. It also addressed the
issue of deterrence and found that a within-guidelines sentence was necessary
because the short sentence that he received for the smuggling conviction was
insufficient to prevent him from committing the current illegal-reentry offense.



                                          2
                                 No. 09-50150

These findings were well within the court’s discretion, and we will not displace
them. See Campos-Maldonado, 531 F.3d at 339.
      The judgment is AFFIRMED.




                                       3